Citation Nr: 1103522	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-18 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical spine degenerative disc disease of C6-7.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from January 12, 2006 to 
October 30, 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for cervical spine 
degenerative disc disease of C6-7, with a noncompensable 
evaluation, effective January 31, 2008.  

In July 2010, the RO increased the evaluation of the Veteran's 
service-connected cervical spine degenerative disc disease to 10 
percent disabling, effective January 31, 2008.  The RO also noted 
that compensation was discontinued effective July 12, 2008, due 
to the Veteran's return to active duty status, and a 10 percent 
evaluation was assigned again, effective July 27, 2008, the day 
following the date of the Veteran's active duty discharge.  
However, in another rating decision, submitted later in July 
2010, the RO clarified that the Veteran did not return to active 
duty on July 12, 2008, but instead attended a period of annual 
training, and therefore, his compensation benefits for his 
service-connected cervical spine degenerative disc disease should 
not have been terminated as of July 12, 2008.  Accordingly, the 
Board notes that the 10 percent evaluation for the Veteran's 
service-connected cervical spine degenerative disc disease has 
been assigned for the entire appeal period, i.e., as of January 
31, 2008.

The issue concerning the evaluation of the cervical spine 
degenerative disc disease remains before the Board on appeal.   
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).




FINDINGS OF FACT

The Veteran's cervical spine degenerative disc disease is 
manifested by active forward flexion of the cervical spine 
greater than 30 degrees and a combined range of motion of the 
cervical spine greater than 170 degrees; there is no evidence of 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the 
Veteran's service-connected degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

The RO assisted the Veteran in substantiating his claims by 
obtaining records of treatment reported by the Veteran, including 
service treatment records and VA treatment records, and affording 
him VA examinations in May 2008 and March 2010.  The Board finds 
that the examinations were adequate to allow proper adjudication 
of the issue on appeal.  The examiners conducted complete 
examinations, recorded all findings considered relevant under the 
applicable diagnostic code, and considered the full history of 
the disability.  There is no evidence or contention that there 
has been a change in the disability since the last examination in 
March 2010.  

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain, whether or not it 
radiates, stiffness, or aching in the area of the spine affected 
by the residuals of injury or disease, unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For forward 
flexion of the cervical spine to 15 degrees or less or favorable 
ankylosis of the cervical spine, a 30 percent evaluation is 
warranted.  A 20 percent disability evaluation is appropriate for 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted with forward flexion 
of the cervical spine greater than 30 degrees but no greater than 
40 degrees; combined range of motion of the cervical spine to 170 
degrees but no greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or with vertebral fraction with loss of 
50 percent or more of the height.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Intervertebral disc syndrome is to be evaluated either under the 
general rating formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months, a 60 percent evaluation is warranted; with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted; and with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.  Note one states that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.

Analysis

A November 2007 X-ray report revealed degenerative disc changes 
at C6-7.  
A December 2007 MRI of the cervical spine revealed a small 
central and left lateral disc bulge at C4/5, which did not 
compromise the cord or existing nerve roots.  At C6/7, there was 
evidence of moderate degenerative disc disease resulting in mild 
central canal stenosis and uncovertebral hypertrophy resulting in 
moderate right and moderate to severe left neural foraminal 
narrowing.  There was also evidence of mild bilateral facet 
degenerative joint disease at C7/T1.

During a May 2008 VA neurological examination, the examiner noted 
the Veteran's complaints of chronic neck pain, as well as his 
history of fatigue and stiffness.  He noted that there were no 
flare-ups of the spinal condition, no limitations on walking and 
no assistive devices or aids used.  

On physical examination, the Veteran exhibited left and right 
spasms and tenderness.  There was no objective evidence of 
atrophy, guarding, pain with motion or weakness.  Posture, head 
position and gait were normal, and there was symmetry in the 
Veteran's appearance.  Motor, sensory and reflex examination of 
the upper extremities was normal.  

Range of motion for the cervical spine revealed flexion to 55 
degrees, extension from 35-40 degrees, right lateral flexion to 
45 degrees, left lateral flexion to 40 degrees, right rotation 
from 65 to 80 degrees, and left rotation from 60-65 degrees.  
There was no change in pain complaints during range of motion 
testing.  The examiner also noted that there was no additional 
limitation of motion with repetition.  

The examiner diagnosed degenerative disc disease C6/7 with 
moderate central canal stenosis and spondylosis uncovertebralis 
C6/7 with forminal narrowing, moderate on right and moderate to 
severe on left.  However, he also opined that only the 
degenerative disc disease C6/7 with moderate central canal 
stenosis was related to an injury to the cervical spine in 
service.

During a May 2008 VA spine examination, the examiner noted that 
the foraminal narrowing at C6-7 noted on the December 2007 MRI 
might cause nerve root compression with pain or dysesthesia felt 
in the lower arm or middle finger, or the arm muscles might be 
involved.  However, because the Veteran did not have symptoms or 
evidence of problems in either arm, the foraminal narrowing at 
C6-7 (spondylosis uncovertebralis) was not causing symptoms.  He 
also noted that there was no MRI evidence of nerve root 
involvement at the C4-5 level, which, if present, might have 
caused pain in the upper chest or upper arm, and therefore, he 
opined that neither the degenerative disc disease C6-7, nor the 
spondylosis uncovertebralis C6-7, were causing symptoms of 
functional limitation, and the spasm noted in the cervical 
sacrospinalis muscles was from an unknown cause.

In a June 2008 rating decision, the RO granted service connection 
for cervical spine degenerative disc disease of C6-7.  A 
noncompensable evaluation was assigned, effective January 31, 
2008.  

Outpatient treatment records from the VA Medical Centers in Tomah 
and Madison dated from February 2009 to July 2009 show that the 
Veteran complained of neck pain, neck stiffness with decreased 
flexibility, a grinding sensation in the neck and neck spasms.

A May 2009 MRI of the cervical spine revealed a large left neural 
foraminal disk herniation/spur at C6-C7, likely effacing the 
exiting C7 nerve root, and multilevel degenerative disc disease.

During his most recent VA spine examination in March 2010, the 
Veteran reported that there had been no changes in his symptoms 
since May 2008.  He also denied flare-ups of spine disease and 
incapacitating episodes.  He indicated that he was not using 
assistive devices and that he had no limitations on walking.

On physical examination, posture, head position and gait were 
normal, and there was symmetry in the Veteran's appearance.  
There were no abnormal spinal curvatures.  There was no objective 
evidence of spasms, atrophy, guarding, pain with motion, 
tenderness or weakness of the cervical spine.  Motor, sensory and 
reflex examinations of the upper and lower extremities were 
normal.

Range of motion for the cervical spine revealed flexion of 0-45 
degrees, extension of 0-45 degrees, left lateral flexion of 0-40 
degrees, left lateral rotation of 0-75 degrees, right lateral 
flexion of 0-45 degrees, and right lateral rotation of 0-80 
degrees.  The examiner noted that there was no objective evidence 
of pain on active range of motion, no objective evidence of pain 
following repetitive motion, and no additional limitations after 
three repetitions of range of motion.

The examiner diagnosed cervical degenerative disc disease at C6-
C7, with severe foraminal narrowing to the left at C6-C7, but 
without radicular symptoms.  He also noted that with no symptoms 
or evidence of problems in either arm, foraminal narrowing at C6-
C7 (spondylosis inconvertebralis) was not causing symptoms and 
therefore, he opined that no functional limitation of symptoms 
were caused by either the degenerative disc disease at C6-C7 or 
the foraminal narrowing on the left at C6-C7.  

Based on the evidence noted above, in a July 2010 rating 
decision, the RO granted the Veteran an increased rating of 10 
percent for his service-connected cervical spine degenerative 
disc disease of C6-7, effective January 31, 2008.

Entitlement to a rating in excess of 10 percent under the revised 
general rating formula for rating the spine requires evidence of 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Throughout the pendency of this appeal, the Veteran 
has demonstrated forward flexion of at least 45 degrees and a 
combined range of motion of the cervical spine greater than 170 
degrees.  Furthermore, there has never been a finding of muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  The Veteran also complained of neck 
spasms during VA outpatient treatment in 2009, and there was 
evidence of left and right spasms on examination in May 2008.  
However, the May 2008 examiner noted that the spasms in the 
sacrospinalis muscles were of an unknown cause, and the Board 
notes that there is no objective evidence of guarding of record; 
posture, head position and gait have been consistently normal; 
and the Veteran has consistently been noted to have symmetry in 
his appearance.  Furthermore, on examination in March 2010, there 
was no objective evidence of spasms or guarding and there were no 
abnormal spinal curvatures.  

The Board also notes that the Veteran does not contend and the 
evidence does not show that the Veteran has had an incapacitating 
episode necessitating bedrest prescribed by a physician since his 
discharge from active duty in October 2006.

With regard to the Deluca factors, the Board finds that the 
current 10 percent disability evaluation sufficiently reflects 
the level of functional impairment demonstrated.  On examination 
in March 2010, the Veteran reported that his disability caused 
him moderate difficulty with chores, and prevented him from 
participating in sports and recreational activities.  However, 
during the May 2008 and March 2010 VA examinations, the Veteran 
denied flare-ups related to his cervical spine condition, and the 
examiner noted that the Veteran did not have any limitations on 
walking or use any assistive devices.  The March 2010 examiner 
also noted that the Veteran did not experience any functional 
impairment related to daily feeding, bathing, dressing, toileting 
or grooming activities due to his disability.  There was no 
objective evidence of pain on motion or additional limitations 
with repetition on examination in 2008 or 2010.  Furthermore, 
there was no functional impairment on the Veteran's occupation 
noted at the time of either examination or during outpatient 
treatment.

The Board has also considered the diagnostic codes for evaluating 
impairment of the nerve groups under 38 C.F.R. § 4.124a, and the 
criteria for evaluating intervertebral disc syndrome, however, 
the Board has determined that those provisions are not applicable 
in this case.  The Veteran has not complained of radiating pain 
in his upper or lower extremities, and the objective evidence 
does not demonstrate the presence of intervertebral disc syndrome 
or radiculopathy.  As discussed above, the December 2007 MRI 
revealed evidence of foraminal narrowing at C6-7, more severe on 
the left.  However, there were no symptoms and no evidence of 
problems in the upper or lower extremities on examination in May 
2008 or March 2010.  Neurological testing, including motor 
examination, sensory examination and reflex examination for the 
upper and lower extremities were normal on both occasions, and on 
both occasions, the examiner opined that the foraminal narrowing 
noted on MRI was not causing symptoms.  Furthermore, during a 
June 2009 VA neurosurgery consultation, strength and reflex 
examinations for the upper and lower extremities were normal and 
the examiner concluded that there was no radiculopathy or 
myelopathy present.  In addition, during VA outpatient treatment 
in May 2009, it was noted that there was no radiculopathy down 
either arm or hands.  There is no objective evidence of 
radiculopathy or impairment of the sciatic nerve of record.  
Accordingly, the disability does not warrant a rating in excess 
of 10 percent under Diagnostic Code 5293 or a separate 
compensable rating for neurological impairment.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The record reflects that the Veteran has not required frequent 
hospitalizations for the disability and that the manifestations 
of the disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected 
disability has caused unemployability.  The May 2008 and March 
2010 examination reports show that the Veteran was gainfully 
employed, working part-time and full time and there has been no 
allegation or evidence of unemployability attributable to the 
service connected disability.  Further consideration of 
entitlement to TDIU is, therefore, not required.


ORDER

An increased rating for cervical spine degenerative disc disease 
of C6-7 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


